 PROB 12C                                                                                 Report Date: April 15, 2019
(6/16)
                                                                                                              FILED IN THE
                                        United States District Court                                      U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON


                                                        for the
                                                                                                      Apr 15, 2019
                                                                                                         SEAN F. MCAVOY, CLERK
                                         Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Sean L. Lambert                           Case Number: 0980 2:14CR00021-028
 Address of Offender:                         Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: November 9, 2016
 Original Offense:        Conspiracy to Distribute Oxycodone Hydrochloride, U.S.C. §§ 841 (a)(1), (B)(1)(c),
                          and 846
 Original Sentence:       Prison - 366 days                  Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: November 22, 2017
 Defense Attorney:        Colin G. Prince                    Date Supervision Expires: November 21, 2020


                                          PETITIONING THE COURT

To issue a summons and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 06/14/2018 and 01/04/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            12          Special Condition # 3: You shall undergo a substance abuse evaluation and, if indicated by
                        a licensed/certified treatment provider, enter into and successfully complete and approved
                        substance abuse treatment program, which could include inpatient treatment and aftercare
                        upon further order of the court. You shall contribute to the cost of treatment according to his
                        ability to pay. You shall allow full reciprocal disclosure between the supervising officer and
                        treatment provider.

                        Supporting Evidence: Mr. Lambert has failed to obtain a substance abuse evaluation.

                        On March 12, 2019, Mr. Lambert failed to attend a scheduled substance abuse evaluation
                        at Pioneer Human Services (PHS). Mr. Lambert was reminded about this assessment at his
                        supervised release violation hearing on March 6, 2019, and the undersigned sent him a text
                        message the morning of March 12, 2019, for the purpose of reminding him of this
                        appointment. Mr. Lambert informed the undersigned he was ill on March 12, 2019, and thus
                        could not attend the evaluation. The undersigned instructed Mr. Lambert to reschedule this
                        appointment which was then rescheduled for April 9, 2019.
Prob12C
Re: Lambert, Sean L.
April 15, 2019
Page 2

                       During an unannounced home contact at Mr. Lambert’s residence on April 2, 2019, the
                       undersigned and another U.S. probation officer instructed Mr. Lambert to confirm and/or
                       double check his substance abuse evaluation with PHS. Mr. Lambert failed to attend his
                       substance abuse assessment on April 9, 2019. On April 11, 2019, Mr. Lambert informed the
                       undersigned that he thought his appointment was set for April 12, 2019, and that he did not
                       call PHS to confirm his appointment as the undersigned instructed on April 2, 2019. It
                       should also be noted, Mr. Lambert failed to show for a substance abuse evaluation at PHS
                       on February 26, 2019, which was discussed during the supervised release hearing on March
                       6, 2019.

                       On November 28, 2017, Mr. Lambert participated in a supervision intake at the U.S.
                       Probation Office. On that date the mandatory, standard, and special conditions of supervised
                       release were reviewed with the offender. Mr. Lambert signed a copy of the conditions of
                       supervision acknowledging his understanding of those conditions.


          13           Standard Condition #9: If you are arrested or questioned by a law enforcement officer, you
                       must notify the probation officer within 72 hours.

                       Supporting Evidence: On April 7, 2019, Mr. Lambert was contacted by a Spokane Police
                       Department (SPD) officer as he was served a temporary anti-harrassment protection order
                       and notice of hearing in response to a female petitioner’s allegations. Mr. Lambert failed to
                       notify the probation officer of this contact within 72 hours. It should also be noted, on March
                       31, 2019, a different female filed an informational report, SPD case number 2019-20055366,
                       which the female alleges Mr. Lambert had been stalking and harassing her and his behavior
                       was escalating. The SPD officer advised the female to obtain a protection order and was
                       provided a victim card.

                       On November 28, 2017, Mr. Lambert participated in a supervision intake at the U.S.
                       Probation Office. On that date the mandatory, standard, and special conditions of supervised
                       release were reviewed with the offender. Mr. Lambert signed a copy of the conditions of
                       supervision acknowledging his understanding of those conditions.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court and that the Court issue a summons
requiring the defendant to appear to answer to the allegation(s) contained in this petition.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                             Executed on:     04/15/2019
                                                                              s/Jonathan C. Bot
                                                                              Jonathan C. Bot
                                                                              U.S. Probation Officer
Prob12C
Re: Lambert, Sean L.
April 15, 2019
Page 3

 THE COURT ORDERS

 [ ] No Action
 [ ] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ X ] The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [X ] Defendant to appear before the Judge assigned to the
       case.
 [ ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                 Signature of Judicial Officer
                                                                     4/15/2019

                                                                 Date
